Citation Nr: 1626018	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a thoracolumbar back disability, to include as secondary to service-connected left knee disability. 

2. Entitlement to service connection for osteoarthritis of the right hip, to include as secondary to service-connected left knee disability. 

3. Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to service-connected left knee disability. 

4. Entitlement to service connection for acute right lumbar radiculopathy, to include as secondary to right knee disability.

5. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1986 and from December 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2008, April 2012, February 2014, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In an August 2011 rating decision, the RO denied a claim of entitlement to service connection for thoracic back strain (claimed as a back disability).  In a February 2013 application for benefits, the Veteran filed a claim of entitlement to service connection for lower back pain, and this issue was characterized as a claim to reopen the prior claim and denied in the February 2014 rating decision.  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) that a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.  See also Boggs v. Peake, 520 F.3d 1330 (2008).  As a low back disability was not considered in the August 2011 rating decision, the February 2013 claim was not a claim to reopen, but an original claim for service connection.  Consequently, the Board has recharacterized the claim as such on the title page. 

Further, the Veteran filed a claim of entitlement to service connection for lumbar degenerative joint disease in September 2014, which was treated as another new claim to reopen and denied in a January 2015 rating decision.  Nevertheless, as new and material evidence relevant to the low back disability was received within one year of the February 2014 rating decision, that decision did not become final, the January 2015 rating decision that adjudicated the most recent claim to reopen relates back to that decision, and the February 2014 rating decision is on appeal.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  

This appeal was processed electronically using Virtual VA and the Veterans Benefits Management System.  Any future consideration of this case should account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's back disability claim, an April 2013 VA examination report does not provide an opinion as to the etiology of the disability.  At the February 2014 VA examination, the examiner opined that the Veteran's back strain and early degenerative joint disease are less likely as not secondary to the service-connected left knee disability.  However, other than offering a comment on manifestations of the left knee disability, the examiner did not provide a rationale for the opinion.  Moreover, the examiner did not offer an opinion as to whether the Veteran's back disability was aggravated by manifestations of the left knee disability, to include any mechanical impairment.  For these reasons, the Board determines that another VA opinion regarding a relationship between the Veteran's back disability and his service-connected left knee disability should be obtained.  

As for the right knee disability, while the Veteran was afforded several VA examinations, there is no competent opinion by a VA examiner as to the etiology of the Veteran's right knee disability of record.  The July 2015 Supplemental Statement of the Case (SSOC) notes that the Veteran's right knee disability preceded the left knee disability by several years and finds that the right knee could not be secondary to the left knee.  However, this statement does not account for aggravation of the right knee disability by the left knee manifestations.  Consequently, the Board remands the issue of entitlement to service connection for a right knee disability for another VA examination and opinion.  

The April 2012 VA examiner provided an opinion with regard to a relationship between the Veteran's right hip disability and his service-connected left knee disability.  However, the opinion did not address whether there was any mechanical dysfunction present as a result of the Veteran's service-connected left knee disability that could cause or aggravate the right hip disability.  Further, this opinion also did not address the question of aggravation. 
  
In addition to the above, the Board also determines that opinions as to direct service connection should be requested.  In his January 2009 notice of disagreement, the Veteran discussed his duties during active duty service and how they strained his hips and knees, and the Veteran is competent to speak to his duties during service and any associated symptoms he perceived.  Further, the Board determines that these duties could be construed as involving the back as well. Therefore, the Board determines that VA opinions as to entitlement to service connection on a direct basis for the Veteran's back, right hip, and right knee disability are also necessary. 

The Veteran was afforded a VA examination to assess the existence and etiology of his bilateral hearing loss in November 2008.  At that time, no disability as defined by VA regulations was found and no opinion was provided.  However, as the Veteran still reports hearing loss and it has been over seven years since that examination, the Board finds that another VA audio examination should be conducted to assess the existence and etiology of the Veteran's bilateral hearing loss. 

Finally, the Veteran claims that he has a disability of right lower extremity radiculopathy associated with his right knee disability, and the Board notes that this disability could also be associated with the Veteran's back disability. As the outcome of the radiculopathy claim is dependent in part on the outcome of the back and right knee claims, the claim for service connection for right lower extremity radiculopathy is inextricably intertwined with the right knee and back disability claims, and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the Veteran's thoracolumbar spine disability, right knee disability, right hip disability, and right lower extremity radiculopathy.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

a) The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's thoracolumbar spine disability: 

originated during his period of active service or is otherwise etiologically related to his active service, with particular consideration of the Veteran's in-service duties as described at the examination and in the claims file; 

was caused by his service-connected left knee disability; or

was permanently worsened by his service-connected left knee disability.

b) The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's right hip disability: 

originated during his period of active service or is otherwise etiologically related to his active service, with particular consideration of the Veteran's in-service duties as described at the examination and in the claims file; 

was caused by his service-connected left knee disability; or

was permanently worsened by his service-connected left knee disability.

c) The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's right knee disability: 

originated during his period of active service or is otherwise etiologically related to his active service, with particular consideration of the Veteran's in-service duties as described at the examination and in the claims file; 

was caused by his service-connected left knee disability; or

was permanently worsened by his service-connected left knee disability.

d) The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's right lumbar radiculopathy: 

originated during his period of active service or is otherwise etiologically related to his active service, with particular consideration of the Veteran's in-service duties as described at the examination and in the claims file; 

was caused by his service-connected left knee disability or disability of the back, right hip, or right knee; or

was permanently worsened by his service-connected left knee disability or disability of the back, right hip, or right knee.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The RO or the AMC should afford the Veteran a VA audiological examination to determine the nature and etiology of any hearing loss disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the record, the examiner should confirm or rule out the presence of hearing loss disability for VA purposes during the period of the claim.  If the examiner determines that hearing loss disability has not been present during the period of the claim, the examiner should explain the basis for his or her conclusion. 

If the examiner determines that hearing loss disability has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss disability is etiologically related to his noise exposure during service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).
5. The RO or the AMC should also undertake any additional development deemed necessary.

6. Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



